DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 3-20 are pending and are allowed.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20180211124 ("Rakah"), US20190266894 ("O'Sullivan"), US20170284814 ("Gaither"), and US20170178416 ("Barriera Avegliano").
	The following is the Examiner's statement of reasons for allowance:
	Rakah discloses an automated ridesharing dispatch system that includes a communications interface configured to electronically receive ride requests from a 
	O'Sullivan discloses a network system that triggers registration of the start of a transport journey in response to a communication of a transport user device and a transport provider device with each other, performs a continuous coordinated proximity monitoring to verify the identity of a transport user and a transport provider vehicle, and triggers registration of the end of the transport journey through communication of the transport user device and the transport provider device with each other.
	A system for navigating a vehicle using a High Occupancy Vehicle (HOV) lane. The system includes a vehicle occupancy unit configured to determine vehicle occupancy data. The system also includes a memory configured to store map data and HOV lane data indicating HOV lane criteria. The system also includes a processor connected to the vehicle occupancy unit, the transceiver, and the memory. The processor is configured to determine an HOV lane section. The processor is also configured to determine whether the HOV lane section is accessible to the vehicle 
	Barriera Avegliano discloses determining occupancy of a vehicle during a trip that can be carried out using a computer server which receives data from mobile computing devices within the vehicle. Each of the mobile computing devices is associated with a person, and sends to the server a unique identification of the vehicle, such as a license plate number, and also data generated during the trip from sensors within the device. The sensors collect data that relates to the local ambient environment of the device during the trip, such as a local magnetic field, movements, altitude, location, and sounds. The server compares the data from all devices in the vehicle to determine if the data from all of devices match, within predetermined limits. If there is a match, the server can provide a probable vehicle occupancy count; otherwise, the server can provide an indication that the vehicle occupancy should be investigated in another manner.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 17 and 19. The prior art does generally discuss key elements related to the claimed invention, including determining an occupancy count for a vehicle, the occupancy count corresponding to a number of occupants in a vehicle, the method comprising: - receiving a plurality of occupancy data signals from a corresponding at least one occupancy data sources; - storing, in memory, a plurality of occupancy data source records, each said occupancy data source record corresponds to each occupancy data signal received at the processor; - analyzing the plurality of occupancy data signals to identify a state of each of the at least one occupancy data sources for a duration of time, the duration of time being marked by a starting time and a stopping time of the vehicle; - the plurality of data signals based on the identified state of the corresponding data source;-- the occupancy count corresponding to the vehicle based on the processing of the plurality of occupancy data signals- providing a signal corresponding to the estimated occupancy count to a display system, wherein the display system is configured to display the estimated occupancy count for verification by at least one of the occupants of the vehicle; receiving a verification input from the at least one of the occupants of the vehicle at a user interface; and in response to the verification input indicating a different occupancy count compared with the estimated occupancy count: updating the estimated occupancy count based on the verification input; and transmitting the updated occupancy count to an external server. However, the claimed invention also recites aspects regarding transmitting, to the external server, an alert indicating that the estimated occupancy count was updated based on the verification input. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663